. This was a case where the chancellor affirmed the decree of the surrogate of Hew York, refusing to admit to probate an instrument propounded as a will of personal property by Isabella Leo Wolf. The paper purported to be executed by her in the lifetime of her husband, with his consent; and to dispose of the proceeds of a policy of insurance on his life, taken out in her name (under the act of 1840,) and made payable to her, or in case she died before her husband, to her children. Mr. Leo Wolf, his wife and only child, perished in the steamer sPresident. The grounds of the chancellor’s decision were, that since the Revised States, a married woman has no power to make a will of personal property, and that Mrs. Leo Wolf, not having survived her husband, never had any interest in the insurance money. (Reported, 1 Barb. Ch. R. 268.)